DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art made of record does not disclose or suggest either alone or in combination “….wherein a first set of the plurality of gate trenches extend fully to a first termination trench, and wherein ends of a second set of the plurality of gate trenches are separated from the first termination trench by a second predetermined spacing….” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
AAPA (applicant admitted prior art) (Fig. 1A) discloses, a first set of the plurality of gate trenches extend fully to a first termination trench but fails to disclose, ends of a second set of the plurality of gate trenches are separated from the first termination trench by a second predetermined spacing . AAPA (Fig. 1B) discloses, ends of a second set of the plurality of gate trenches are separated from the first termination trench by a second predetermined spacing but fails to disclose, a first set of the plurality of gate trenches  extend fully to a first termination trench. It would not have been obvious to modify AAPA in view of other cited arts to disclose both limitations in a method of fabricating a MOSFET device as claimed.
With respect to claim 6, the prior art made of record does not disclose or suggest either alone or in combination “….wherein the plurality of gate shield regions extend to a first termination structure in a predetermined pattern configured to balance charge in the core area and a termination area in a reverse bias condition, wherein the predetermined pattern includes a first set of the plurality of gate shield regions that extend fully to the first termination structure and ends of a second set of the plurality of gate shield that are separated from the first termination structure.….” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
 AAPA (applicant admitted prior art) (Fig. 1A) discloses, a first set of the plurality of gate shield regions that extend fully to the first termination structure but fails to disclose, ends of a second set of the plurality of gate shield that are separated from the first termination structure, AAPA (Fig. 1B) discloses ends of a second set of the plurality of gate shield that are separated from the first termination structure but fails to disclose, ends of a second set of the plurality of gate shield that are separated from the first termination structure. It would not have been obvious to combine AAPA in view of other cited arts to disclose both limitations in a method of manufacturing a MOSFET device  as claimed.
Claims 2-5 are allowed being dependent on claim 1.
Claims 7-15 are allowed being dependent on claim 6.
None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/Examiner, Art Unit 2813                                                                                                                                                                                                        
/SHAHED AHMED/Primary Examiner, Art Unit 2813